Citation Nr: 0612437	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for primary pulmonary 
hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of service connection 
for primary pulmonary hypertension.

The October 2002 rating decision noted above also granted 
service connection for bilateral hearing loss.  In December 
2002, the veteran expressed his disagreement the rating 
assigned for his hearing loss.  However, his May 2004 
substantive appeal expressly limited his appeal to the issue 
of entitlement to service connection for pulmonary 
hypertension.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal. 38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the 
issue of the propriety of the disability rating assigned to 
the veteran's service-connected hearing loss is no longer on 
appeal.  

The veteran was scheduled to testify at a Board 
Videoconference hearing scheduled in November 2004, but he 
failed to report for the hearing.  As he has not presented 
good cause for his failure to appear or requested a 
rescheduling of the hearing, it is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran has been awarded disability 
benefits from the Social Security Administration (SSA).  It 
appears that the grant of the veteran's SSA claim was based 
on his primary pulmonary hypertension.  Any medical records 
upon which that decision was based would be relevant to the 
claim for entitlement to service connection for primary 
pulmonary hypertension.  VA has a duty to obtain SSA records 
when they may be relevant and VA has actual notice that the 
veteran is receiving SSA benefits.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the RO should contact the SSA and 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for primary 
pulmonary hypertension, but he was not provided with notice 
of the type of evidence necessary to establish a rating or an 
effective date for the disability on appeal.  The AMC/RO 
should send the veteran and his representative a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as outlined by the Court in Dingess/Hartman v. 
Nicholson, supra.  

The AMC/RO should also ensure that all of the other relevant 
notification and development actions required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002) are fully satisfied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2005).  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

The AMC/RO should also send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3). 

3.  After completing any additional 
development that may be indicated, the RO 
should then review the expanded record 
and readjudicate the claim for 
entitlement to service connection for 
primary pulmonary hypertension.  If the 
claim is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

